 

Exhibit 10.155

 

EXHIBIT (10)(155)

 

NON-CIRCUMVENTION – NO SHOP AGREEMENT

 

This Non-Circumvention – Commission Agreement (this “Agreement”) is entered into
as of this December 24, 2013, among New England WOB, LLC (“NEWOB”), Attitude
Beer Holding Co. (“ABH”) and the person identified on the signature page hereto
as the principal (“Principal”).

 

RECITALS

 

WHEREAS, NEWOB and ABH have entered into a Joint Venture Agreement;

 

WHEREAS, the Principal is a principal of NEWOB;

 

NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the parties hereto, agree as follows:

 

1.          NEWOB and the Principals agree for themselves and all of their
shareholders, members, directors, managers, officers, affiliates and beneficial
owners and any entity owned directly or indirectly, managed or related to them,
along with any of their affiliates (collectively the “Affiliates”), not to enter
into any agreement that would impair ABH’s rights under the Joint Venture
Agreement.

 

2.          It is further understood and agreed that money damages would not be
a sufficient remedy for any breach or threatened breach of this agreement and
that ABH would suffer immediate and irreparable injury, loss and damage and
shall be entitled to specific performance and injunctive or other equitable
relief as a remedy for any such breach without posting a bond or other security
and NEWOB and Principal expressly waive any requirement for posting a bond. Such
remedy shall not be deemed to be the exclusive remedy for a breach of this
agreement, but shall be in addition to all other remedies available at law or
equity to ABH.

 

3.          This Agreement will be governed by the substantive laws of the State
of New York, without regards to the conflicts of laws provisions thereof that
would result in the application of the substantive law of any forum other than
the State of York. The parties each hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State and County of
New York for the adjudication of any dispute hereunder or in connection herewith
and waives, and agrees not to assert in any suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is brought in an inconvenient forum or that
the venue of such suit, action or proceeding is improper.

 

 

 

 

4.          Any notice, demand or request required or permitted to be given by
the respective parties hereto pursuant to the terms of this Agreement shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed to the address set forth on the signature
page hereto. Any party may change the address(es) to which all notices, requests
and other communications are to be sent by giving written notice of such address
change to the other Parties in conformity with this Section, but such change
shall not be effective until notice of such change has been received by the
other Party.

 

5.          This Agreement may be executed in two or more counter parts. A
facsimile signature will be deemed an original for all purposes. This Agreement
may be delivered by electronic means.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

NEWOB

 

NEW ENGLAND WOB, LLC       /s/ Glenn E. Straub   By: Glenn E. Straub   Its:
Manager   505 S. Flagler Drive, Suite #1010   West Palm Beach, FL, 33401  

 

ABH

 

ATTITUDE BEER HOLDING CO.       /s/ Roy Warren   By: Roy Warren   Its: President
  712 US Highway 1, Suite 200   North Palm Beach, FL 33408  

 

PRINCIPAL

 

/s/ Glenn E. Straub   Glenn E. Straub   505 S. Flagler Drive, Suite #1010   West
Palm Beach, FL, 33401  

 

/s/ James D. Cecil   James D. Cecil   505 S. Flagler Drive, Suite #1010   West
Palm Beach, FL, 33401  

 

 

